Citation Nr: 0836230	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-09 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from December 1960 
to September 1964.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Fargo, North Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The evidence of record demonstrates that post traumatic 
stress disorder (PTSD) is not related to active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to an October 2006 supplemental 
statement of the case (SOC) and re-adjudication of the 
veteran's claim, July 2005 and March 2006 letters satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a notice defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  Although the letters did 
not specifically inform the veteran that in-service personal 
assault stressors may be proven by particular types of 
evidence, there is no prejudice to the veteran because he was 
so notified in a February 2006 SOC and July 2006 supplemental 
SOC, which were followed by readjudication in an October 2006 
supplemental SOC.  See 38 C.F.R. § 3.304(f)(3); Prickett, 20 
Vet. App. at 376.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

The veteran's service treatment and personnel records, VA 
medical records, VA examination reports, and identified 
private medical records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
particular, service connection for PTSD requires medical 
evidence of a diagnosis; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
PTSD diagnosis must be made in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV) criteria.  38 U.S.C.A. § 4.125(a).  A DSM-IV 
diagnosis includes Criteria A through H.  Criterion A 
requires that a person has been exposed to a traumatic event 
in which the person experiences, witnesses, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others, and the response involved 
intense fear, helplessness, or horror.   

The evidence necessary to establish the incurrence of an in-
stressor varies depending on whether or not the veteran was 
"engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is not contradicted by service records and is 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d), (f); see also Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

Here, the veteran does not allege, and the service personnel 
records do not reflect, any combat service.  Where the 
veteran did not engage in combat with the enemy, or if the 
claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and that testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).  Service records or 
other corroborative evidence must substantiate or verify the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen, 10 Vet. App. at 142.

In May and November 2005 lay statements, the veteran asserts 
his PTSD is based on two in-service stressors.  He reported 
that in December 1960 while at boot camp in San Diego, 
California, another soldier, who he could not remember the 
name of, hanged himself.  He also reported abuse during his 
imprisonment in the brig onboard the USS St. Paul in May and 
June 1963.  The veteran reported that the guards made him 
fight other prisoners, that he was abused by the guards, and 
that the guards did not let the prisoners sleep.

The veteran's personnel records indicated that he served on 
the USS St. Paul from May 1961 to November 1963.  The 
personnel records reflect multiple disciplinary actions 
during the veteran's period of service, including a court 
martial and confinement from May 27, 1963 to June 6, 1963.  
The veteran's service treatment records are negative for any 
mental health complaints, treatment, or diagnoses.  

VA medical records from 1998, 2002, 2003, and 2004 diagnosed 
major depression and depression with anxiety.  In a March 
2005 VA psychiatry consultation, the veteran reported that 
during service he saw a sailor who hung himself and that 
while in the brig he was physically abused by guards, kept 
awake all hours, and was made to fight other prisoners.  Upon 
examination, the diagnoses were anxiety disorder, rule out 
PTSD, and depressive disorder.  VA records from March through 
July 2005 diagnosed rule out PTSD, PTSD, anxiety disorder, 
and rule out pathological gambling.  

A September 2005 VA PTSD examination was conducted upon a 
review of the claims file.  The veteran reported that he 
served brig time during which he was tortured by the guards 
who forced him to fight other prisoners.  The examiner 
presumed that Criterion A (dealing with the in-service 
stressor) of the DSM-IV diagnosis was met and then determined 
that the remaining criteria were met.  The diagnosis was 
PTSD.  

In October 2005, March 2006, and October 2006 lay statements, 
G.D.H. stated that he served with the veteran on the USS St. 
Paul.  He stated that prior to the brig, the veteran was a 
happy go lucky guy, but that when he returned he was moody, 
hostile, argumentative, physically aggressive, and a loner.  
G.D.H. stated that he knew brig prisoners were made to fight 
each other, were subjected to verbal abuse, and were not 
permitted to sleep.  In an October 2005 lay statement, L.M., 
who also served with the veteran on the USS St. Paul, stated 
that prior to the brig, the veteran was fun-loving and happy 
go lucky, but that afterwards, he always wanted to be alone.  
In a March 2006 lay statement, C.A. stated that he was a brig 
guard on the USS St. Paul from April 1961 to February 1963.  
He stated that it was common for soldiers to be physically 
and verbally abused and to endure sleep deprivation, although 
he never saw that behavior and was relieved from guard duty 
for being too lenient.

A July 2006 VA medical opinion was obtained upon a review of 
the claims file, to include the September 2005 examination 
and the lay statements.  The examiner found that Criterion A 
of DSM-IV was not met, even though the veteran's presentation 
was consistent with most PTSD symptoms.  

The Board finds that the evidence of record does not support 
a finding of service connection for PTSD.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 
1333 (Fed. Cir. 1997).  A PTSD diagnosis must be made in 
accordance with the DSM-IV.  38 C.F.R. §§3.304(f), 4.125(a).  
Here, although various VA medical practitioners diagnosed 
PTSD, the diagnoses were not made in accordance with the DSM-
IV criteria.  The September 2005 VA examiner diagnosed PTSD 
in accordance with the DSM-IV, but presumed that Criterion A, 
relating to the in-service stressor, was met.  In a July 2006 
VA medical opinion, the examiner reviewed the evidence of 
record and determined that Criterion A was not met.  Thus, 
the medical evidence of record does not demonstrate a PTSD 
diagnosis in accordance with the DSM-IV.  38 C.F.R. 
§§3.304(f), 4.125(a); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (holding that the question of whether the veteran's 
disorder is etiologically related to service requires 
competent medical evidence).  

G.D.H. and L.M.'s lay testimony regarding the veteran's 
experiences in the brig is not competent because they have 
not established any personal knowledge regarding 
circumstances in the brig while the veteran was there.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay 
witness is competent to testify to that which the witness has 
actually observed and is within the realm of his personal 
knowledge).  Likewise, C.A.'s testimony is not competent to 
describe the veteran's experiences in the brig guard, because 
he also has not established any personal knowledge regarding 
the veteran's experiences.  Layno, 6 Vet. App. at 469-70.  
D.H. and L.M.'s lay testimony regarding the change in the 
veteran's mood and behavior upon his return from the brig is, 
however, competent.  Layno, 6 Vet. App. at 469-70.  But 
although, the competent lay testimony is credible to 
demonstrate that the veteran's mood and behavior changed 
after release from the brig, it is not competent to establish 
a PTSD diagnosis, to include the existence of Criterion A of 
DSM-IV, based on those events.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (holding that lay testimony is competent 
to establish pain or symptoms, but not establish a medical 
opinion).  Accordingly, because the evidence of record does 
not demonstrate a PTSD diagnosis, service connection for PTSD 
is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


